Citation Nr: 9904064	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  90-00 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for impairment of 
the left tibia and fibula due to nonunion of a fracture of 
the left tibia, osteomyelitis of the left tibia, and 
osteoarthritis of the left knee and ankle, currently 
evaluated as 60 percent disabling.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from January 1942 to November 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1989 rating decision of the 
Los Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to TDIU 
benefits and denied entitlement to an increased rating for 
impairment of the left tibia and fibula due to nonunion of a 
fracture of the left tibia, osteomyelitis of the left tibia, 
and osteoarthritis of the left knee and ankle.  During the 
course of the appeal the veteran moved to Oregon and the case 
is now under the jurisdiction of the Portland, Oregon RO.

Several additional issues were appealed to the Board during 
the pendency of this appeal and were decided in previous 
Board decisions.  These issues include entitlement to service 
connection for arthritis of the right hip, arthritis of the 
right knee, a low back disorder, and arthritis of the right 
ankle, and entitlement to increased evaluations for arthritis 
of the left hip, osteomyelitis of the right tibia, and scars 
of the chest, abdomen, thighs, right lower leg, and dorsum of 
the right hand.  

The issue of entitlement to TDIU benefits will be addressed 
in the remand portion of this decision.  


FINDINGS OF FACT

1.  The veteran's service-connected impairment of the left 
tibia and fibula due to nonunion of a fracture of the left 
tibia, osteomyelitis of the left tibia, and osteoarthritis of 
the left knee and ankle, is currently evaluated as 60 percent 
disabling.

2.  The veteran has been awarded entitlement to special 
monthly compensation under 38 U.S.C.A. § 1114(k) (West 1991 & 
Supp. 1998) and 38 C.F.R. § 3.350(a) (1998) for loss of use 
of one foot, effective from April 1948.

3.  A 60 percent evaluation is warranted for amputation of a 
thigh at the middle or lower thirds; for amputation of the 
leg with defective stump, thigh amputation recommended; and 
for amputation of the leg which is not improvable by 
prosthesis controlled by natural knee action. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
impairment of the left tibia and fibula due to nonunion of a 
fracture of the left tibia, osteomyelitis of the left tibia 
and osteoarthritis of the left knee and ankle, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.68, 4.71a, Diagnostic Codes 5162, 5163, 5164 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of entitlement to an increased rating for 
impairment of the left tibia and fibula due to nonunion of a 
fracture of the left tibia, osteomyelitis of the left tibia, 
and osteoarthritis of the left knee and ankle, is well 
grounded within the meaning of 38 U.S.C.A. § 5107.  A well-
grounded claim is a plausible claim which is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In general, an allegation of an 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  When a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist him as 
mandated by 38 U.S.C.A. § 5107.  

Pertinent Law and Regulations

The United States Court of Veterans Appeals (Court) has 
emphasized that all disabilities, including those arising out 
of a single disease entity, are to be rated separately as 
long as the symptomatology is not duplicative or overlapping.  
Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.25 
(1998).  However, the evaluation of the same disability under 
various diagnoses is to be avoided.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1998).

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  For example, the 
combined evaluations for disabilities below-the-knee shall 
not exceed a 40 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5165 (1998).  This 40 percent rating may be 
further combined with evaluation for disabilities above the 
knee but not to exceed the above the knee amputation elective 
level.  Painful neuroma of a stump after amputation shall be 
assigned the evaluation for the elective site of 
reamputation.  38 C.F.R. § 4.68.

A 60 percent evaluation is warranted for amputation of the 
thigh at the middle or lower thirds.  38 C.F.R. § 4.71a, 
Diagnostic Code 5162.  A 60 percent rating is also warranted 
for amputation of the leg with defective stump, thigh 
amputation recommended.  38 C.F.R. § 4.71a, Diagnostic Code 
5163.  Additionally, amputation of the leg which is not 
improvable by a prosthesis controlled by natural knee action 
merits a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5164.  Amputation of the thigh at the upper 
third, one-third of the distance from perineum to knee joint 
measured from perineum warrants an 80 percent evaluation and 
amputation of the thigh with disarticulation and loss of 
extrinsic pelvic girdle muscles warrants a 90 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5160, 5161 
(1998).  A veteran who is entitled to evaluations under the 
aforementioned Diagnostic Codes is also entitled to special 
monthly compensation.  

38 C.F.R. § 4.43 (1998) provides that chronic, or recurring, 
suppurative osteomyelitis, once clinically identified, 
including chronic inflammation of bone marrow, cortex, or 
periosteum, should be considered as a continuously disabling 
process, whether or not an actively discharging sinus or 
other obvious evidence of infection is manifest from time to 
time, and unless the focus is entirely removed by amputation 
will entitle to a permanent rating to be combined with other 
ratings for residual conditions, however, not exceeding 
amputation ratings at the site of election.  

Acute, subacute, or chronic osteomyelitis which is inactive 
following repeated episodes without evidence of active 
infection in the past five years warrants a 10 percent 
evaluation.  Osteomyelitis with discharging sinus or other 
evidence of active infection within the past five years is 
rated as 20 percent disabling and osteomyelitis with definite 
involucrum or sequestrum, with or without discharging sinus 
warrants a 30 percent evaluation.  A 60 percent evaluation 
requires frequent episodes, with constitutional symptoms and 
a 100 percent evaluation is warranted for osteomyelitis of 
the pelvis, vertebrae, or extending into major joints, or 
with multiple localization or with long history of 
intractability and debility, anemia, amyloid liver changes, 
or other continuous constitutional symptoms.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5000 (1998).   

Note (1) to 38 C.F.R. § 4.71a, Diagnostic Code 5000, provides 
that a rating of 10 percent, as an exception to the 
amputation rule, is to be assigned in any case of active 
osteomyelitis where the amputation rating for the affected 
part is no percent.  This 10 percent rating and the other 
partial ratings of 30 percent or less are to be combined with 
ratings for ankylosis, limited motion, nonunion or malunion, 
shortening, etc., subject, of course, to the amputation rule.  
The 60 percent rating, as it is based on constitutional 
symptoms, is not subject to the amputation rule.  A rating 
for osteomyelitis will not be applied following cure by 
removal or radical resection of the affected bone.  Note (2) 
provides that the 20 percent rating on the basis of activity 
within the past 5 years is not assignable following the 
initial infection of active osteomyelitis with no subsequent 
reactivation.  The prerequisite for this historical rating is 
an established recurrent osteomyelitis.  To qualify for the 
10 percent rating, two or more episodes following the initial 
infection are required.  This 20 percent rating or the 10 
percent rating, when applicable, will be assigned once only 
to cover disability at all sites of previously active 
infection with a future ending date The veteran incurred compound, comminuted, complete left 
tibia and fibula fractures in service in July 1944 when the 
airplane on which he was a crewmember made a forced landing 
in the ocean while returning from a bombing mission.  A 
Medical Board Certificate of Disability for Discharge shows 
that he had cicatricial deformity and pedicle tissue, middle 
third, left tibia and fibula, secondary to fracture, 
compound, comminuted, complete, incurred in service; nonunion 
of fracture, compound comminuted, complete, middle third, 
left tibia and fibula; and osteomyelitis chronic, left tibia, 
secondary to the aforementioned injury. 

The veteran's current service-connected left leg disability 
is characterized as impairment of the left tibia and fibula 
due to nonunion of a fracture of the left tibia, 
osteomyelitis of the left tibia, and osteoarthritis of the 
left knee and ankle.  These disorders are rated as one 
disability and are evaluated as 60 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5000-5262 (1998).  As the 
60 percent evaluation has been in effect for more than 20 
years, it is protected.  See 38 C.F.R. § 3.951 (1998).  
Additionally, he has been awarded entitlement to special 
monthly compensation under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a) for loss of use of one foot, effective 
from April 1948. 

At the September 1989 personal hearing conducted by a hearing 
officer at the RO, the veteran asserted that an increased 
evaluation was warranted for his service-connected left leg 
disorders.  He reported that he had to wear a leg brace at 
all times, that he used a cane and a crutch, that there was 
nonunion of the left tibia, that about two inches of bone was 
missing from the left tibia, that there was degeneration of 
the left tibia, that the fibula was almost as big as the 
tibia, and that he had occasional left leg pain.  Hearing 
Transcript (Tr.) at 2-4. 

The medical evidence of record shows that the veteran's 
service-connected left leg disorder involves the tibia, 
fibula, knee, and ankle.  Clearly, the service-connected left 
leg disability exists at or below the middle third of the 
thigh.  As noted above, were the veteran to undergo an 
amputation of the leg at the middle or lower third of the 
thigh, the maximum rating assignable would be 60 percent.  
Since his service-connected disabilities of the left leg are 
currently evaluated as 60 percent disabling, the veteran is 
already in receipt of the maximum schedular rating assignable 
for his service-connected disabilities of the left leg at and 
below the middle or lower third of the thigh.  An evaluation 
in excess of 60 percent for amputation of the leg is only 
warranted for amputation of the thigh at the upper third, 
one-third of the distance from perineum to knee joint 
measured from perineum, or for amputation of the thigh with 
disarticulation and loss of extrinsic pelvic girdle muscles.  
The evidence does not show that the service-connected left 
leg disability affects above the middle third of the thigh.  
It is noted that osteoarthritis of the left hip and scars of 
the "thighs" are also service-connected and are assigned 
separate 10 percent and zero percent evaluations, 
respectively 

Thus, as a grant of an increased rating for the service-
connected impairment of the left tibia and fibula due to 
nonunion fracture of the left tibia, osteomyelitis of the 
left tibia and osteoarthritis of the left knee and ankle, 
would contravene the principles of the amputation rule, the 
Board finds that an increased rating for these service-
connected disabilities of the left leg is prohibited.  An 
increased evaluation cannot be assigned for these disorders 
pursuant to 38 C.F.R. § 4.68.  Accordingly, the Rating 
Schedule could not possibly provide the basis for an 
evaluation in excess of 60 percent even if these disorders 
were rated separately pursuant to Esteban.  

In regard to osteomyelitis of the left tibia, the veteran has 
asserted that the osteomyelitis is active every so often when 
he is on his feet for long periods of time.  See Tr. at 2.  
At the personal hearing, he asserted that his osteomyelitis 
was currently draining, that it was a scab that got bigger 
and bigger, and that, when he stayed off of his leg for a 
while, cut the scab off, and used some ointment, it cleared 
up to a certain extent.  Id.  However, it appears that he had 
been referring to his right leg because he also stated that 
the left leg was not currently draining, that he was not 
currently receiving treatment at a medical facility for left 
leg osteomyelitis, and that he had last been treated for 
osteomyelitis about two years earlier.  Tr. at 2, 3. 

The medical evidence of record shows that the veteran's 
osteomyelitis of the left tibia is not currently active and 
has not been active for many years.  In December 1988, a 
treatment provider noted that there was no infection of the 
left leg and that the surgical scar was well-healed.  A 
February 1989 VA examiner noted that there had been no 
drainage from either leg for the past year and that 
examination revealed no drainage of the left tibia.  A 
November 1990 treatment record indicates that there was 
osteomyelitis of the right leg, and a VA examiner stated in 
September 1993 that there apparently was some infection at 
the left lower leg originally, but that there had been no 
evidence of infection for many decades.  A February 1996 
treatment provider stated that examination of the left lower 
extremity showed that the skin was intact with no evidence of 
infection, and a January 1998 treatment provider noted that 
the veteran had had osteomyelitis in the past, but that this 
was not presently a significant problem.  

The competent evidence does not show that the veteran has had 
discharging sinus or other evidence of active infection 
within the past five years, definite involucrum or sequestrum 
with or without discharging sinus, frequent episodes of 
osteomyelitis with constitutional symptoms, or osteomyelitis 
of the pelvis or vertebrae, extending into major joints, with 
multiple localization, or with long history of intractability 
and debility, anemia, amyloid liver changes, or other 
continuous constitutional symptoms.  Therefore, the service-
connected osteomyelitis of the left tibia does not warrant a 
rating in excess of 30 percent.  As any partial rating of 30 
percent or less under 38 C.F.R. § 4.71a, Diagnostic Code 
5000, is to be combined with ratings for ankylosis, limited 
motion, nonunion or malunion, shortening etc., subject to the 
amputation rule, an evaluation in excess of 60 percent for 
the veteran's service-connected left leg disorders is not 
warranted based on osteomyelitis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5000, Note 1.  Additionally, 38 C.F.R. § 4.43 
provides that a rating for osteomyelitis is to be combined 
with other ratings for residual conditions, however, not 
exceeding amputation ratings at the site of election.  

Finally, it is noted that there is some medical evidence of 
left leg peroneal nerve impairment.  That disorder has not 
been adjudicated service connected, but even if it were, the 
common, superficial and deep peroneal nerves do not involve 
lower extremity function above the knee; thus, they can not 
overcome the limitation imposed by the amputation rule.  See 
38 C.F.R. § 4.124a, Diagnostic Codes 8521, 8522 and 8523 
(1998).  

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, the Board finds 
that veteran has not been prejudiced.  The RO did provide the 
veteran with the pertinent law and regulations regarding the 
amputation rule in the October 1990, October 1994, and June 
1998 supplemental statements of the case.  

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation for impairment of the left tibia 
and fibula due to nonunion fracture of the left tibia, 
osteomyelitis of the left tibia, and osteoarthritis of the 
left knee and ankle.  The evidence in this case, with respect 
to the degree of disability, is not in relative equipoise nor 
does the disability picture, as discussed above, more nearly 
approximate a higher rating.  The provisions of 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. §§ 4.3, 4.7 (1998), therefore, are 
not for application.




ORDER

Entitlement to an increased evaluation for impairment of the 
left tibia and fibula due to nonunion of a fracture of the 
left tibia, osteomyelitis of the left tibia, and 
osteoarthritis of the left knee and ankle, is denied.


REMAND

Although the Board has denied an increased schedular rating 
for the veteran's left leg disability, there remains the 
question of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) (1998) and the issue of entitlement to TDIU 
benefits.  

This case has previously been remanded on multiple occasions.  
In a May 1996 remand, the Board stated that the veteran 
should be afforded a social and industrial survey and a VA 
examination to determine the effect of all of his service-
connected disabilities on his ability to work.  While the 
case was at the RO, certain examinations were scheduled but 
were not performed due to the veteran's failure to report 
and/or a belief on the part of VA personnel that the veteran 
had withdrawn his claim.  The RO then returned the case to 
the Board.  In September 1997, the veteran informed the Board 
that he wished to continue his appeal and, in November 1997, 
the Board again remanded the case for additional development, 
to include affording the veteran a neurological examination 
and ensuring that all appropriate development was 
accomplished regarding the claim for TDIU benefits, including 
obtaining copies of tax returns and obtaining a medical 
opinion consistent with Friscia v. Brown, 7 Vet. App. 294, 
297(1994).  Not all of the development requested in the 
earlier remands was accomplished and there remain matters 
that must be resolved before a final decision can be reached 
on the pending issues.  

In his December 1988 claim for TDIU benefits, the veteran 
reported that he had last worked in October 1988 when he 
became too disabled to work.  He reportedly had been self 
employed from 1958 to 1988 as a machinist for "Remco Tape" 
in California, having worked only 25 hours a week for the 
past 12 months.  The evidence shows that the veteran was the 
owner of Remco Tape Products.  A February 1989 statement from 
Remco Tape Products states that he worked from January 1959 
to October 1988, that he was "owner - machinist," and that 
he had earned $63,000 in the last 12 months.  Also, he 
reportedly had lost 7 months in the last year due to 
disability and had worked two to three hours daily and 10 
hours weekly.  It was reported that the veteran had had a 
great deal of pain and discomfort during the past three years 
due to disability and had to retire due to the pain.  

The veteran moved to Oregon in 1990 and now operates his own 
cattle ranch.  In a September 1996 statement, he reported 
that he did much of his work with the help of others and a 
tractor.  He stated that he did not know how many hours he 
worked or how many hours he lost each day, that he tried to 
work two to four hours a day, that some days he "had nothing 
to do," and that some days he worked six to seven hours.  He 
stated that he tried to keep active every day, rode his horse 
often, and with the corral set-up he had, he and his wife 
could separate the stock for shipment or vaccination with 
very little effort.  

At the September 1989 personal hearing at the RO, the veteran 
testified that he last worked in October 1988 when he could 
no longer work due to arthritis, including that of the left 
knee and hip, and back pain, also noting "I'm getting 70 
years old and it was just hard to keep it up and my son 
retired out of the Navy after 25 years and he's taking it 
over.  He wanted it and it's not really big enough for all of 
us."  Transcript. 

VA treatment records dated from June 1992 to September 1993 
include several notations that the veteran was a self-
employed cattle rancher, that his work included much 
horseback riding, and that he tolerated the work pretty well.  
A January 1998 treatment provider noted that the veteran 
maintained a very active lifestyle of running a ranch and was 
up and working outside from about 7:00 a.m. until dark or 
later.  The physician stated "I really have to appreciate 
the functional level this gentleman has made despite his 
age," further noting the veteran's "very active lifestyle" 
and that he was "very functional."

In February 1998 the veteran was given a fee basis 
neurological examination.  It was noted that the veteran had 
had electromyography of both lower extremities which showed 
denervation in multiple muscle groups bilaterally and that 
nerve conduction studies showed evidence of a diffuse 
polyneuropathy with superimposed peroneal palsy on the left 
side.  The assessment was that the veteran presented with 
severe weakness and deformity of the left leg, secondary to 
traumatic injury at the time of an airplane crash during 
service which required prolonged hospitalization and multiple 
surgeries.  Based on the examination and electrophysiologic 
testing, the examiner suspected that the veteran's weakness 
was primarily related to severe peripheral nerve injury, 
primarily involving the peroneal nerve on the left side.  The 
examiner noted that the history was significant for some 
progression of his weakness over the past few years, with 
clinical evidence of weakness of dorsiflexion on the right as 
well.  Based on his examination and the test results the 
examiner strongly suspected that the veteran had a 
"superimposed sensory motor neuropathy," which might be 
contributing to a progression of his weakness.  The examiner 
opined that the veteran was currently fully disabled and was 
at significant risk for injury if he continued to do ranch 
work.  The Board finds it unclear whether the "superimposed 
sensory motor neuropathy," including the right lower 
extremity weakness of dorsiflexion, is attributable to a 
service-connected disability.  

Additionally, as a January 1998 VA physician stated that the 
veteran had a "very active lifestyle" and was "very 
functional" and the February 1998 neurological examiner 
found the veteran to be fully disabled, clarification 
regarding the effect of the veteran's service-connected 
disabilities on his ability to work is in order.  

In November 1993, August 1996, and December 1997, the RO 
requested that the veteran report his gross and net earnings 
for the last 12 months and submit copies of his tax returns 
for the period for which unemployability was claimed.  He did 
not comply and should be afforded an additional opportunity 
to do so.  The veteran is advised that the duty to assist is 
not a one-way street and he cannot passively wait for help in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (aff'd on 
reconsideration, 1 Vet. App. 406 (1991)).   

Finally, a December 1997 VA Form 119, Report of Contact, 
shows that the veteran reported that he had had back surgery. 
An attempt to obtain all hospitalization and operation 
reports regarding the back is warranted.  

In view of the above, this case is REMANDED to the RO for the 
following:

1.  The RO should again request that the 
veteran provide copies of his tax returns 
for the period for which unemployability 
is claimed.  

2.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claims for 
TDIU benefits and an extraschedular 
rating for the service-connected left leg 
disorders.  The veteran should be asked 
to provide information regarding the back 
surgery he reported in the December 1997 
report of contact.  He should also be 
asked to submit the names, addresses, and 
dates of treatment of all private and VA 
treatment providers who have treated him 
since January 1998 for any service-
connected disability.  After obtaining 
appropriate authorization, the RO should 
attempt to obtain all pertinent records 
not already obtained from any sources 
indicated.  

3.  The RO should then ask the February 
1998 fee basis neurological examiner to 
state whether the denervation, diffuse 
polyneuropathy, and "superimposed 
sensory motor neuropathy" found on 
examination is attributable a service-
connected disorder, specifically the 
service-connected low back arthritis with 
disc disease at L4-5 and L5-S1 and 
laminectomy of L5-S1; the impairment of 
the left tibia and fibula due to nonunion 
fracture of the left tibia, osteomyelitis 
of the left tibia, and osteoarthritis of 
the left knee and ankle; right tibia 
osteomyelitis; right knee or hip 
arthritis; and/or left hip arthritis.   
The veteran's claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
neurologist and this should be 
acknowledged in the medical report.  
After review of the claims file, 
particularly the VA January 1998 
outpatient treatment record in which the 
physician found that the veteran was 
"very functional," the February 1998 
examiner should state whether, in light 
of the veteran's experience owning and 
running his own company for approximately 
30 years prior to becoming a cattle 
rancher and without consideration of the 
veteran's age, the veteran is totally 
disabled for employment, to include 
sedentary and/or nonstrenuous employment, 
due solely to his service-connected 
disabilities.  The examiner must provide 
an explanation and rationale for all 
opinions and conclusions rendered.  

4.  The veteran should then be afforded a 
social and industrial survey to assess 
his daily activities, work experience, 
education, and capacity to work.  The 
claims folder should be made available to 
the interviewer.  The interviewer should 
specifically comment as to whether, in 
light of the veteran's experience running 
his own company for 30 years but without 
consideration of his age, nonstrenuous or 
sedentary employment is precluded.

5.  The veteran should then be afforded 
an appropriate special examination or 
examinations, to include all indicated 
studies, in order to assess the impact of 
his service-connected disabilities on his 
ability to obtain and retain gainful 
employment.  Following completion of the 
examination(s), the examiner(s) should 
specifically comment as to whether, in 
light of his experience running his own 
company for 30 years, the veteran's 
service-connected disabilities, in and of 
themselves, and without regard to the 
veteran's age and any nonservice-
connected disabilities, are sufficient to 
preclude his participation in all forms 
of substantially gainful employment, 
including essentially sedentary 
employment, consistent with his education 
and prior work experience.  The examiners 
should also state whether the veteran's 
service-connected impairment of the tibia 
and fibula due to nonunion fracture of 
the left tibia, osteomyelitis of the left 
tibia, and osteoarthritis of the left 
knee and ankle, presents an unusual 
disability picture with such factors as 
marked interference with employment not 
contemplated by the 60 percent rating 
assigned.  The examiner must provide a 
complete rationale for all opinions and 
conclusions rendered.

6.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Any additional 
necessary development should be 
conducted. 

7.  The claims for TDIU benefits and an 
extraschedular rating for the service-
connected impairment of the left tibia 
and fibula due to nonunion fracture of 
the left tibia, osteomyelitis of the left 
tibia, and osteoarthritis of the left 
knee and ankle, should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions, to include 38 C.F.R. 
§ 3.321(b)(1).  If the claims remain in a 
denied status, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
includes any additional pertinent law and 
regulations and a full discussion of 
action taken on the veteran's claims, 
consistent with the Court's instructions 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The applicable response time 
should be allowed.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

